OPINION — AG ** ELECTORS — SCHOOL DISTRICT — ELIGIBILITY ** THE SCHOOL DISTRICT ELECTORS YOU MENTIONED WERE ELIGIBLE TO VOTE ON THE QUESTION OF DISPENSING WITH SCHOOL IN SAID DISTRICT NEXT YEAR, SINCE THEIR CHILDREN, WHO ARE NOT OF SCHOOL AGE NOW, WOULD BE ENTITLED TO ATTEND SCHOOL IN THE DISTRICT NEXT YEAR IN THE EVENT THAT SCHOOL WAS NOT DISPENSED. (ANNUAL OR SPECIAL SCHOOL DISTRICT MEETING CALLED FOR THE PURPOSE OF DECIDING WHETHER OR NOT TO DISPENSE WITH CERTAIN GRADES (ABOLISH, CLOSE DOWN)) CITE: 70 O.S. 8-6 [70-8-6], OPINION NO. MARCH 6, 1942, OPINION NO. MARCH 4, 1953 — HODGE (J. H. JOHNSON)